UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2224


ORLANDO BROWN,

                 Plaintiff - Appellant,

          v.

RICHLAND COUNTY SHERIFF’S DEPARTMENT,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.       Margaret B. Seymour, Senior
District Judge. (3:12-cv-03062-MBS)


Submitted:   January 23, 2014              Decided:   January 27, 2014


Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Orlando Brown, Appellant Pro Se. Robert David Garfield, Andrew
Lindemann, DAVIDSON & LINDEMANN, PA, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Orlando      Brown     appeals     the    district      court’s      order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42    U.S.C.    § 1983     (2006)     complaint.        We    have

reviewed the record and find no reversible error.                       Accordingly,

we   affirm     for     the   reasons      stated      by   the    district     court.

Brown v. Richland Cnty. Sheriff’s Dep’t, No. 3:12-cv-03062-MBS

(D.S.C. Sept. 13, 2013).             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials     before       this    court   and   argument     would    not    aid    the

decisional process.



                                                                              AFFIRMED




                                           2